

	

	

	

		III

		108th CONGRESS

		2d Session

		S. RES. 433

		IN THE SENATE OF THE UNITED STATES

		

			September 23, 2004

			Mr. Lautenberg (for

			 himself and Mr. Craig) submitted the

			 following resolution; which was considered and agreed to 

		

		RESOLUTION

		Commemorating the 215th anniversary of the

		  United States Marshals Service.

	

	

		Whereas the Act entitled An Act to establish the

			 Judicial Court of the United States, approved September 24, 1789 (1

			 Stat. 73) (the Judiciary Act of 1789), directed the appointment

			 of a Marshal and launched the United States Marshals Service;

		Whereas the Judiciary Act of 1789 determined that law

			 enforcement would be the primary function of the United States Marshal;

		Whereas President George Washington subsequently appointed

			 the first 13 United States Marshals that same year;

		Whereas during 215 years of service, United States

			 Marshals have executed warrants, distributed presidential proclamations,

			 registered enemy aliens in time of war, and helped conduct the national

			 census;

		Whereas during 215 years of service, United States

			 Marshals have protected the President and the Federal courts, provided for the

			 custody and transportation of Federal prisoners, and maintained and disposed of

			 seized and forfeited properties;

		Whereas through the Witness Security Program, United

			 States Marshals have provided for the security, health, and safety of more than

			 7,500 government witnesses and 9,500 family members whose lives were in danger

			 as a result of the witnesses' testimony against drug traffickers, terrorists,

			 organized crime members, and other major criminals;

		Whereas during 215 years of service, United States

			 Marshals have conducted their mission of fugitive apprehension with skill and

			 valor; and

		Whereas United States Marshals carry out complex and

			 life-threatening missions daily to maintain the integrity of the judicial

			 process of the United States: Now, therefore, be it

		

	

		That the Senate—

			(1)commemorates the

			 215th anniversary of the United States Marshals Service;

			(2)recognizes the

			 United States Marshals Service as one of the most versatile and effective law

			 enforcement agencies in the world; and

			(3)honors the men

			 and women who have served the United States Marshals Service and our Nation so

			 well with their dedication to justice, integrity, and service.

			

